Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 1 of 21 Page ID
                                 #:2219




                           EXHIBIT B
                                                                                                                                                                                            As of 7/15/2020
                                                       Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 2 of 21 Page ID
                                                                                        #:2220



                                                                            City of Los Angeles
                                                                     Sheltering Plan by Council District

Councilmember:               Gil Cedillo
Council District:            1

Size of District (square miles)                                                                         15.8
Unsheltered Homeless Population                                                                         2,385
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                     430



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                               Within 500' of Freeway (Y/N) # of Residents Description
1                            6th/ Beaudry- Obj ID 43               Y                               25                 large encampments multiple structures
2                            14th/ Oak St- Obj ID 44               Y                               15                 large encampments mutiple structures
3                            Ave 19/ 110fwy- Obj ID 114            Y                               10 - vehicles      large encampments and numerous vehicle
4                            5fwy/ Pasadena Ave- Obj ID 118        Y                               5 - vehicles       large encampments and numerous vehicle
5                            North Central Dog Park- Obj ID 124    Y                               10 - vehicles      large encampments and numerous vehicle
6                            Ave 52/ 110fwy-Obj ID 126             Y                               5 - vehicles       large encampments and numerous vehicle

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Address                                   Capacity                         Opening Date   Description              Target Encampment(s)
Permanent Housing: Non-
                             S. Elden Ave. CA 90006                    93                               9/1/2020
Prop HHH - PSH

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                        Estimated Cost
Project Type               Proposed Location                        Proposed Capacity                   Opening Date   Description                 Target Encampment(s)   Capital         Operating (Annual)
Interim Housing            N. Main St.                              100                                 By 1/1/2021    City-owned Site             30% of encampments        $3,358,000            $1,642,500
                                                                                                                       privately owned hotel;
                                                                                                                       owner expressed interest
Hotel/Motel Leasing          W. 7th St.                                294                              By 4/18/2021   in leasing or selling after 60% of encampments              TBD            $4,828,950
                                                                                                                       Project Roomkey
                                                                                                                       contract ends
Interim Housing              N. Humboldt St.                           TBD                              Under Review   privately owned lot                                         TBD                   TBD
Rapid Rehousing/Shared
                             N/A                                       TBD                              By 1/1/2021                                                                TBD                   TBD
Housing




                                                                                                                                                                                                  Page 1 of 20
                                                                                                                                                                                           As of 7/15/2020
                                                       Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 3 of 21 Page ID
                                                                                        #:2221



                                                                             City of Los Angeles
                                                                      Sheltering Plan by Council District

Councilmember:               Paul Krekorian
Council District:            2

Size of District (square miles)                                                                         25
Unsheltered Homeless Population                                                                         1,613
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                     203


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                               Within 500' of Freeway (Y/N) # of Residents Description
1                            Lankershim/Riverside --134 fwy        Y                               30
2                            Laurel Canyon/Erwin --170 fwy         Y                               60
3                            Moorpark/Bellflower --170 fwy         Y                               20
4                            Strathern Park West/170 fwy           Y                               50
5                            12240 Archwood st. -- 170fwy          Y                               40
6                            10835 Chandler Blvd.                  N                               10
7                            11476 Hatteras st.                    N                               15
8                            7241 Ethel Ave.                       N                               20
9                            7135 Woodman Ave.                     N                               10
10                           7880 San Fernando Rd.                 N                               100

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Address                                   Capacity                         Opening Date   Description               Target Encampment(s)
                                                                                                                       Under construction -
A Bridge Home                Raymer                                    85                               7/1/2020                                 Within catchment area
                                                                                                                       Open in July
                                                                                                                       Under construction -
A Bridge Home                Van Nuys                                  100                              7/15/2020                                Within catchment area
                                                                                                                       Open in July
Permanent Housing: Non-
                             N. Simpson Ave.                           83                               10/21/2020
Prop HHH - Affordable

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                     Estimated Cost
                                                                                                                                                                                          Operating
Project Type                 Proposed Location                         Proposed Capacity                Opening Date   Description               Target Encampment(s)    Capital
                                                                                                                                                                                           (Annual)
                                                                                                                       Pallet shelters in design
Interim Housing              Chandler Blvd.                            66                               By 1/1/2021    with BOE; City-owned      1, 3, 6                 $2,216,280.00    $1,084,050.00
                                                                                                                       site
                                                                                                                       Improve the Railroard
Safe Parking                 San Fernando Road NE                      40                               Under Review   Right of Way for                                         $0.00      $438,000.00
                                                                                                                       permanent RV hook ups




                                                                                                                                                                                                Page 2 of 20
                                                                                                                                                               As of 7/15/2020
                                               Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 4 of 21 Page ID
                                                                                #:2222


Interim Housing          Sherman Way                     200                     Under Review   Private Property                             $6,716,000.00    $3,285,000.00
                                                                                                Pallet shelters in design
Interim Housing          Saticoy Ave.                    175                     By 4/18/2021   with BOE; Caltrans-         4, 8, 9      $   5,876,500.00 $   2,874,375.00
                                                                                                owned site
                                                                                                Pallet shelters in design
Interim Housing          Laurel Canyon Blvd.             200                     By 4/18/2021   with BOE; City-owned        2, 5, 8, 9       $6,716,000.00    $3,285,000.00
                                                                                                site
Rapid Rehousing/Shared
                         N/A                             TBD                     By 1/1/2021                                                          TBD              TBD
Housing




                                                                                                                                                                    Page 3 of 20
                                                                                                                                                                                                 As of 7/15/2020
                                                           Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 5 of 21 Page ID
                                                                                            #:2223



                                                                            City of Los Angeles
                                                                      Sheltering Plan by Council District

Councilmember:               Bob Blumenfield
Council District:            3

Size of District (square miles)                                                                          36.6
Unsheltered Homeless Population                                                                          813
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                      14



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                                Within 500' of Freeway (Y/N) # of Residents Description
1                            Winnetka Ave at 101 fwy                Y                              up to 12           underpass encampment
2                            Corbin Ave at 101 fwy                  Y                              up to 8            underpass encampment
                             LA River at Winnetka, (length from                                                       LA River zone, particularly the bikeway, street
3                            Canoga to White Oak including DeSoto, N                               40-100             underpasses, property that is owned by City, some
                             Tampa)                                                                                   by County in flood control district
4                            Eton and Vanowen                       N                              12-15              River adjacent area where encampment spills onto
                             6 other underpasses in CD3 = Burbank,
5                            Tampa, DeSoto, Canoga, Topanga,        Y                              up to 15 total     underpass encampment
                             Shoup

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Address                                  Capacity                        Opening Date      Description                Target Encampment(s)
                                                                      No interventions in development.

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                        Estimated Cost
Project Type               Proposed Location                        Proposed Capacity                    Opening Date   Description                Target Encampment(s)   Capital          Operating (Annual)
                                                                                                                        Private site/Event hall
                                                                                                                        and parking lot; consider Freeway adjacent
Interim Housing              Strathern St., Canoga Park                60                                Under Review                                                     $2,014,800.00            $985,500.00
                                                                                                                        using for interim housing priority
                                                                                                                        and/or safe parking.
                                                                                                                        Convert to 24/7 safe
Safe Parking                 Vanowen St., Reseda                       TBD                               By 1/1/2021    parking or Shelter/City-   TBD, River                      $0.00                   TBD
                                                                                                                        owned site
Safe Parking                 Jordan Ave., Canoga Park                  25                                By 9/1/2020    City-owned site                                            $0.00           $273,750.00
                                                                                                                                                   Freeway adjacent, or
Safe Parking                 Rudnick Ave., Woodland Hills              25                                Under Review   Private site               wherever vehicle                $0.00           $273,750.00
                                                                                                                                                   dwellers are found
Safe Parking                 N. Reseda Blvd.                           TBD                               Under Review   Large parking lot          TBD, River                      $0.00                   TBD
Safe Parking                 Vanowen St., Reseda                       TBD                               Under Review   Add RV Safe Parking        vehicles/RVs                    $0.00                   TBD




                                                                                                                                                                                                      Page 4 of 20
                                                                                                                                        As of 7/15/2020
                                              Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 6 of 21 Page ID
                                                                               #:2224



                                                                                            Currently contracted for
Hotel/Motel Leasing      Motel, Reseda                150                    Under Review   Project Roomkey by       TBD, River   TBD   $2,463,750.00
                                                                                            County
                                                                                            Currently contracted for
Hotel/Motel Leasing      Motel, Canoga Park           150                    Under Review   Project Roomkey by       TBD, River   TBD   $2,463,750.00
                                                                                            County
Rapid Rehousing/Shared
                         N/A                          TBD                    By 1/1/2021
Housing                                                                                                                           TBD            TBD




                                                                                                                                             Page 5 of 20
                                                                                                                                                                                                    As of 7/15/2020
                                                           Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 7 of 21 Page ID
                                                                                            #:2225



                                                                              City of Los Angeles
                                                                         Sheltering Plan by Council District

Councilmember:               Ryu
Council District:            4

Size of District (square miles)                                                                          41
Unsheltered Homeless Population                                                                          1,136
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                      46


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                                Within 500' of Freeway (Y/N) # of Residents            Description
1                            Los Feliz Blvd./5 Freeway              Y                              32                      near Griffith Park/LA River/bikepath
2                            Riverside Dr./Hyperion Bridge          Y                              13                      near LA River/bikepath
3                            101 Freeway/Cahuenga Blvd.             Y                              15                      underpass
4                            101 Freeway/Franklin Ave.              Y                              4                       underpass -- only north side of street is CD4
5                            6538 Bella Vista Wy                    Y                              3                       near Cahuenga/101 underpass
6                            Lankershim/134                         Y                              15
7                            Moorpark/101                           Y                              15

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Address                                   Capacity                          Opening Date       Description             Target Encampment(s)
                                                                                                                            Under Construction -
                                                                                                                            Catchment area includes
A Bridge Home                Riverside Dr.                             100                               7/29/2020                                  Within catchment area
                                                                                                                            some Freeway
                                                                                                                            encampments
A Bridge Home                Riverside Dr.                             80                                12/31/2020         Design Development      Within catchment area

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                         Estimated Cost

Project Type                 Proposed Location                         Proposed Capacity                 Opening Date       Description               Target Encampment(s)
                                                                                                                                                                              Capital       Operating (Annual)
Interim Housing              N. Sepulveda                              40                                Under Review       Federal Land                                     $1,343,200.00        $657,000.00
Safe Parking                 Oxnard St.                                13                                Under Review       Federal Land                                              $0.00       $142,350.00
                                                                                                                                                      101 and 134 Freeway
Rapid Rehousing/Shared
                             N/A                                       TBD                               By 1/1/2021                                  encampments in the
Housing
                                                                                                                                                      Valley                          TBD                  TBD




                                                                                                                                                                                                         Page 6 of 20
                                                                                                                                                                                               As of 7/15/2020
                                                       Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 8 of 21 Page ID
                                                                                        #:2226



                                                                             City of Los Angeles
                                                                      Sheltering Plan by Council District

Councilmember:               Paul Koretz
Council District:            5

Size of District (square miles)                                                                         37.5
Unsheltered Homeless Population                                                                         846
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                     94



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                               Within 500' of Freeway (Y/N) # of Residents Description
                                                                                                                      primarily sidewalk campers, but some
1                            Cotner Ave. between Olympic and SM Y                                  approx. 50
                                                                                                                      embankment
2                            north side of Venice Blvd. at 405     Y                               approx. 25         sidewalk under freeway overpass
3                            Balboa Blvd. under the 101            Y                               approx. 10         sidewalk under freeway overpass
4                            White Oak under the 101               Y                               approx. 10         sidewalk under freeway overpass
5                            Hayvenhurst under the 101             Y                               approx. 10         sidewalk under freeway overpass
6                            Balboa at Clark                       Y                               approx. 10         sidewalk near bus stop about 450 feet from 101
7                            National at 10                        Y                               approx. 20         sidewalk under freeway overpass

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Address                                   Capacity                         Opening Date   Description                 Target Encampment(s)
                                                                                                        Opened
A Bridge Home                S. La Cienega                             54                                              Targeted for families
                                                                                                        7/6/2020
Permanent Housing: Non-
                             W. Pico Blvd.                             48                               8/1/2020       Seniors and veterans
Prop HHH - PSH

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                      Estimated Cost

Project Type                 Proposed Location                         Proposed Capacity                Opening Date   Description                 Target Encampment(s)
                                                                                                                                                                          Capital         Operating (Annual)

                                                                                                                       publicly owned; consider
Interim Housing              Wilshire Blvd.                            25                               Under Review                                                       $839,500.00           $410,625.00
                                                                                                                       for pallet shelters
Interim Housing              W. Olympic Blvd.                          80                               Under Review   privately owned.                                   $2,686,400.00        $1,314,000.00
                                                                                                                       Would augment informal
Interim Housing              S. Sepulveda Blvd.                        TBD                              TBD            camping already going                                        TBD                 TBD
                                                                                                                       on at the site.
                                                                                                                       Use part of underutilized
Interim Housing              S. Sepulveda Blvd.                        TBD                              TBD                                                                         TBD                 TBD
                                                                                                                       parking lot




                                                                                                                                                                                                    Page 7 of 20
                                                                                                                                  As of 7/15/2020
                                          Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 9 of 21 Page ID
                                                                           #:2227


                                                                                           Use part of underutilized
Interim Housing          Motor Avenue               TBD                     TBD                                            TBD             TBD
                                                                                           parking lot
                                                                                           Use underutilized part of
Interim Housing          S. Sepulveda               TBD                     TBD                                            TBD             TBD
                                                                                           single-use recreation site
                                                                                           privately owned; owner
Safe Parking             National Blvd.             TBD                     Under Review   has expressed                  $0.00            TBD
                                                                                           willingness to offer lot
Rapid Rehousing/Shared
                         N/A                        TBD                     By 1/1/2021                                    TBD             TBD
Housing




                                                                                                                                       Page 8 of 20
                                                                                                                                                                     As of 7/15/2020
                                                   Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 10 of 21 Page ID
                                                                                     #:2228



                                                                       City of Los Angeles
                                                                  Sheltering Plan by Council District

Councilmember:             Nury Martinez
Council District:          6

Size of District (square miles)                                                                     27.2
Unsheltered Homeless Population                                                                             1,672
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                           125


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                               Within 500' of Freeway (Y/N) # of Residents Description
1                            8300 San Fernando Rd. Sun Valley      Y                               30                 Multple RV's with vehicle dwelling and
2                            8085 Webb Ave. Sun Valley             N                               4                  Encampments
3                            11111 Strathern Ave. Sun Valley       N                               1                  Encampments
4                            13253 Wingo St. Arleta                Y                               15                 Encampments between State and City Property
5                            9661 Sharp Ave. Arleta                Y                               15                 Encampment on State Property

6                          7744 Lankershim Blvd. Nrth Hollywood N                                   2               Encampments next to Bus Stop

7                          7667 Simpson Ave. Nrth Hollywood       N                                 2               Encampments
8                          11201 Penrose St. Sun Valley           Y                                 15              Multple RV's with vehicle dwelling
9                          11545 Tuxford St. Sun Valley           Y                                 20              Multple RV's with vehicle dwelling
10                         8961 Laurel Canyon Blvd. Sun Valley    Y                                 5               Encampments between State and City Property
11                         12144 Wicks St. Sun Valley             Y                                 3               Encampment next to pedestrian bridge
12                         8841 O'melveny Ave. Sun Valley         Y                                 3               Encampment next to pedestrian bridge
13                         8707 Lankershim Blvd. Sun Valley       Y                                 5               Encampment off the on-ramp
14                         13745 Saticoy St. PaNrama City         N                                 5               Multple RV's with vehicle dwelling and
15                         13927 Saticoy St PaNrama City          N                                 5               Multple RV's with vehicle dwelling and
16                         7651 Woodman Ave. PaNrama City         N                                 5               Multple RV's with vehicle dwelling and
17                         14757 Arminta Ave. PaNrama City        N                                 10              Encampment in alley
18                         7855 Van Nuys Blvd. PaNrama City       N                                 10              Encampment on median
19                         7801 Van Nuys Blvd. Panroama City      N                                 10              Encampment on median
20                         14719 Plummer St. PaNrama City         N                                 10              Encampments, vehicle dwelling and tresspassing
21                         6609 Van Nuys Blvd. Van Nuys           N                                 5               Encampment
22                         6633 Van Nuys. Van Nuys                N                                 10              Encampment
23                         14532 Gilmore St. Van Nuys             N                                 15              Encampments by City Parking lot
                           14606 Friar St. Van Nuys (On Vesper
24                                                                                                  5               Encampments by City Parking lot
                           Ave.
                           14607 Sylvan St. Van Nuys (on Vesper
25                                                                                                  5               Encampments by City Parking lot
                           Ave.)
26                         14402 Gilmore St. Van Nuys             N                                 10              Encampments by City Parking lot
27                         7111 Sepulveda Blvd. Van Nuys          N                                 30              Multiple Encampments tresspassing on private
28                         14447 Aetna St. Van Nuys               N                                 10              Encampments
29                         14320 Aetna St. Van Nuys               N                                 10              Encampments




                                                                                                                                                                          Page 9 of 20
                                                                                                                                                                                          As of 7/15/2020
                                                      Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 11 of 21 Page ID
                                                                                        #:2229


30                           14346 Bessemer St. Van Nuys               N                                10             Encampments
31                           14165 Bessemer St. Van Nuys               N                                10             Encampments
32                           6101 Cedros Ave. Van Nuys                 N                                5              Encampments
33                           156600 Victory Blvd. Lake Balboa          Y                                10             Multiple encampments by the bike path
34                           5941 Woodley Ave. Lake Balboa             N                                10             Multiple encampments by the Apollo Airfields
35                           15901 Burbank Blvd. Lake Balboa           N                                20             Multiple Encampment along the LA River
36                           6300 Balboa Blvd. Lake Balboa             N                                5              Mutlple Encampment along Bull Creek
37                           8100 Haskell Ave. Van Nuys                Y                                30             Encampment under I-405 and railroadtracks
38                           15611 Parthenia Ave. North Hills          Y                                20             Encampment under the I-405
39                           15607 Roscoe Blvd. North Hills            Y                                10             Encampment by on ramp of I-405

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Address                                   Capacity                         Opening Date   Status                   Target Encampments
A Bridge Home                Aetna St.                                 70                               7/20/2020      Construction
Permanent Housing: Non-
                             W. Arminta St.                            110                              6/1/2021       Arminta Square
Prop HHH - PSH

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                     Estimated Cost
Project Type               Proposed Location                        Proposed Capacity                   Opening Date   Description             Target Encampment(s)      Capital       Operating (Annual)
Interim Housing            N. San Fernando Rd.                      50                                  By 1/1/2020    20,000 Sq ft/City-owned Encampments along I-5       $1,679,000            $821,250
Interim Housing            San Fernando Rd.                         25                                  Under Review   Publicly-owned          Encampments along I-5         $839,500            $410,625
                                                                                                                                               Encampments along the
Interim Housing              Paxton St.                                20                               Under Review   Privately-owned                                       $671,600           $328,500
                                                                                                                                               I-5 and Plummer St.
                                                                                                                                               Encampments in Van
Interim Housing              Hayvenhust Ave.                           20                                              City of LA- LAWA        Nuys/Lake Balboa by the       $671,600           $328,500
                                                                                                                                               I-405
                                                                                                                                               Encampments in Van
Safe Parking                 Woodley Ave                               20                                              City of LA- LAWA        Nuys/Lake Balboa by the          $0.00           $219,000
                                                                                                                                               I-405
                                                                                                                                               Encampments in Van
Safe Parking                 Erwin St.                                 40                               By 8/1/20      Metro                   Nuys/Lake Balboa by the          $0.00           $438,000
                                                                                                                                               I-405
Rapid Rehousing/Shared
                             N/A                                       TBD                              By 1/1/2021                                                              TBD                 TBD
Housing




                                                                                                                                                                                               Page 10 of 20
                                                                                                                                                                                             As of 7/15/2020
                                                      Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 12 of 21 Page ID
                                                                                        #:2230



                                                                             City of Los Angeles
                                                                      Sheltering Plan by Council District

Councilmember:               Monica Rodriguez
Council District:            7

Size of District (square miles)                                                                         54.1
Unsheltered Homeless Population                                                                         677
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                     134


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                               Within 500' of Freeway (Y/N) # of Residents Description
1                            118 Freeway Paxton St./ Bradley Ave. Y                                55                 Over 20 tents and makeshift shelters under the
                             Big Tujunga Wash, under 210 fwy and                                                      Makeshift structures built within the Wash under
2                                                                  Y                               20-25
                             Foothill bridges                                                                         the freeway overpasses/bridges.
                             Sepulveda / 118 fwy underpass and                                                        Tents along the underpass. Between the freeway
3                                                                  Y                               20-25
                             offramp                                                                                  exit and Pizza Hut structure in Caltrans ROW.
4                            118 fwy between Bradley and Herrick Y                                 8-10               Caltrans right of way parallel to 118 freeway
5                            118 fwy Devonshire onramp/offramp Y                                   12                 5 tents on Caltrans property, large quantities of
6                            12966 Arroyo St / Foothill Blvd.      Y                               2-5                Encampement made up of vehicle and tents, large
7                            14801 Rinaldi / 5 fwy                 Y                               2                  Two tents and property.
8                            210 fwy/Hubbart St                    Y                               6                  Approx. 6 tents

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Address                                  Capacity                        Opening Date     Status                  Target Encampments
                                                                      No interventions in development.

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                        Estimated Cost
Project Type               Proposed Location                        Proposed Capacity                   Opening Date   Description             Target Encampment(s)        Capital        Operating (Annual)
                                                                                                                                               Sepulveda / 118 fwy, Big
                                                                                                                                               Tujunga Wash, under
Rapid Rehousing/Shared
                             N/A                                       200                              By 1/1/2021                            210 and Foothill bridges,            TBD                 TBD
Housing
                                                                                                                                               118 fwy / Devonshire
                                                                                                                                               ramps




                                                                                                                                                                                                 Page 11 of 20
                                                                                                                                                                                                As of 7/15/2020
                                                         Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 13 of 21 Page ID
                                                                                           #:2231



                                                                           City of Los Angeles
                                                                     Sheltering Plan by Council District

Councilmember:               Marqueece Harris-Dawson
Council District:            8

Size of District (square miles)                                                                        16
Unsheltered Homeless Population                                                                        1540
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                    84


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                                Within 500' of Freeway (Y/N) # of Residents Description
1                            88th Pl, b/t Grand & Flower St.        Y                              25                 Freeway Underpass
2                            Colden Ave, b/t Grand & Flower St.     Y                              25                 Freeway Underpass

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                  Address                                      Capacity                      Opening Date   Status                   Target Encampment(s)
                                                                                                                        100 bed site in
A Bridge Home                S. St. Andrews Pl.                       20                               10/1/2019        operation; 20 vacant     Within catchment area
                                                                                                                        beds to fill

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                       Estimated Cost
Project Type               Proposed Location                        Proposed Capacity                  Opening Date     Description              Target Encampment(s)    Capital          Operating (Annual)
                                                                                                                        There are 12 smaller
                                                                                                                        shelters that serve CD8,
                                                                                                                        and we will work to
Interim Housing              Various                                  36                               By 9/1/2021                                                               $0.00                  $0.00
                                                                                                                        identify openings for
                                                                                                                        relocations from freeway
                                                                                                                        encampments
Rapid Rehousing/Shared
                             N/A                                      TBD                              By 1/1/2021                                                                 TBD                   TBD
Housing




                                                                                                                                                                                                    Page 12 of 20
                                                                                                                                                                                          As of 7/15/2020
                                                      Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 14 of 21 Page ID
                                                                                        #:2232



                                                                            City of Los Angeles
                                                                     Sheltering Plan by Council District

Councilmember:               Curren Price
Council District:            9

Size of District (square miles)                                                                        13
Unsheltered Homeless Population                                                                        2,638
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                    482



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                               Within 500' of Freeway (Y/N) # of Residents Description
1                            4500-5700 Grand Ave                   Y                               est 100            primarily tent structures
2                            4900-5700 Flower St                   Y                               est 50             primarily tent structures
3                            5900-6300 Grand Ave                   Y                               est 30             primarily RVs
4                            6900-8400 Grand Ave                   Y                               est 80             80% RVs, 20% tents
5                            3500-3900 Grand Ave                   Y                               est 35             tent structures

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                  Address                                     Capacity                       Opening Date   Status                   Target Encampment(s)
A Bridge Home                 Figueroa St.                                30                             6/30/2020      Family shelter           Within catchment area
Permanent Housing: Non-
                              E. 35th St.                                 74                             9/30/2020
Prop HHH - PSH

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                      Estimated Cost
Project Type               Proposed Location                        Proposed Capacity                  Opening Date     Description              Target Encampment(s)    Capital        Operating (Annual)
Safe Parking               S. Central Ave.                          10                                 By 9/1/2020      City-owned site                                          $0.00         $109,500.00
                                                                                                                        Currently contracted for
Hotel/Motel Leasing          S. Figueroa St.                          69                               Under Review     Project Roomkey by                                        TBD       $1,133,325.00
                                                                                                                        County
                                                                                                                        Motion submitted 7/1;
PSH                          S. Figueroa St.                          160                              By 3/1/2021                                                                TBD                 TBD
                                                                                                                        modular units of PSH
Rapid Rehousing/Shared
                             N/A                                      TBD                              By 1/1/2021                                                                TBD                 TBD
Housing
Interim Housing              W. Slauson                               120                              Under Review     Caltrans-owned                                   $4,029,600.00      $1,971,000.00




                                                                                                                                                                                              Page 13 of 20
                                                                                                                                                                                                As of 7/15/2020
                                                          Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 15 of 21 Page ID
                                                                                            #:2233



                                                                             City of Los Angeles
                                                                      Sheltering Plan by Council District

Councilmember:               Herb Wesson, Jr.
Council District:            10

Size of District (square miles)                                                                         14.5
Unsheltered Homeless Population                                                                         1084
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                     77



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                               Within 500' of Freeway (Y/N) # of Residents Description
1                            Venice and the I-10 Freeway           Y                                                 mostly tents; some living in cars
2                            Washington and the I-10 Freeway       Y                                                 mostly tents; some living in cars
3                            Western and the I-10 Freeway          Y                                                 mostly cars; some living in tents
4                            Koreatown                             N                                                 tent encampments
5                            Leimert Park                          N                                                 mostly cars

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Address                                   Capacity                         Opening Date   Status                    Target Encampment(s)
                                                                                                                                               Western and I-10 -
A Bridge Home                S. Western Ave                            15                               8/1/2020       completing construction women and children
                                                                                                                                               only
A Bridge Home           Lafayette Park (Wilshire & Hoover)             70                               7/23/2020      completing construction Koreatown
Permanent Housing: Non-
                        S. Buckingham Rd.                              103                              5/29/2020
Prop HHH - PSH
Permanent Housing: Non-
                        W. Washington Blvd.                            17                               8/25/2021
Prop HHH - PSH

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                      Estimated Cost
Project Type               Proposed Location                       Proposed Capacity                    Opening Date   Description              Target Encampment(s)    Capital          Operating (Annual)
Interim Housing            W. Jefferson                            21                                   Under Review   Private Site             1 and 2                      $705,180               $344,925
                                                                                                                       LADWP owned property;
Safe Parking                 S. Crenshaw Blvd.                         TBD                              Under Review                         1 and 2                            $0.00                   TBD
                                                                                                                       Office parking lot
Rapid Rehousing/Shared
                             N/A                                       TBD                              By 1/1/2021                                                               TBD                   TBD
Housing




                                                                                                                                                                                                    Page 14 of 20
                                                                                                                                                                                                           As of 7/15/2020
                                                          Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 16 of 21 Page ID
                                                                                            #:2234



                                                                                 City of Los Angeles
                                                                            Council District Sheltering Plan

Councilmember:               Mike Bonin
Council District:            11

Size of District (square miles)                                                                          63.8
Unsheltered Homeless Population                                                                          2,224
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                      92


 Target Encampments
Identify the key encampments within your district that should be addressed in the Sheltering Plan.
Priority                  Address                                   Within 500' of Freeway (Y/N)         # of Residents   Description
                                                                                                                          Encampment abuts golf course and is adjacent to
1                            Rose/Penmar                               N                                 80
                                                                                                                          residential. Also covers a walking path.
                                                                                                                          Mar Vista. Encampment flows underneath the 405, and
2                            405 at Venice/Globe                       Y                                 25 (in CD11)
                                                                                                                          is shared by both CD11 and CD5.
3                            Pico/Centinela                            Y                                 10               Encampment near 405. Adjacent to SM.
4                            Centinela off-ramp/90                     Y                                 30               Smaller encampment near the 90.

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type            Address                                        Capacity                          Opening Date     Status                      Target Encampment(s)
Permanent Housing: Non- S. Grand View Blvd.                            50                                11/19/2021

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                                     Estimated Cost
Project Type               Proposed Location                       Proposed Capacity                     Opening Date     Description                 Target Encampment(s)           Capital           Operating (Annual)
                                                                                                                          Exploring willing
                                                                                                                                                      Rose/Penmar, Centinela
Hotel/Motel Leasing          TBD                                       50                                Under Review     seller/lessee for interim                                              TBD          $821,250.00
                                                                                                                                                      offramp at 90
                                                                                                                          or permanent housing
Rapid Rehousing/Shared       N/A                                       120                               By 1/1/2021                                  Venice/Globe; Pico/Centinela               TBD                  TBD




                                                                                                                                                                                                               Page 15 of 20
                                                                                                                                                                                               As of 7/15/2020
                                                          Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 17 of 21 Page ID
                                                                                            #:2235



                                                                             City of Los Angeles
                                                                      Sheltering Plan by Council District

Councilmember:               John Lee
Council District:            12

Size of District (square miles)                                                                          58.7
Unsheltered Homeless Population                                                                          583
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                      17



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                                Within 500' of Freeway (Y/N) # of Residents Description
1                            118 and 405 Freeway Adjacent           Y                              17                 Tents and RVs
2                            Devonshire-Petit / Petit Park          N                              20                 Tents
3                            Plummer St-Jordan Ave                  N                              40                 Tents

4                            Nordhoff bt Owensmouth and Topanga N                                        30             Tents and RVs

5                            Hayvenhurst-Schoenborn                    N                                 50             Tents and RVs

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Address                                  Capacity                        Opening Date      Status                   Target Encampment(s)
                                                                      No interventions in development.

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                      Estimated Cost
Project Type               Proposed Location                        Proposed Capacity                    Opening Date   Description              Target Encampment(s)   Capital          Operating (Annual)
Interim Housing            Nordhoff                                 25                                   Under Review   City/County Owned                                 $839,500.00            $410,625.00
Interim Housing            Roscoe                                   50                                   Under Review   LAWA Owned                                       $1,679,000.00           $821,250.00
Interim Housing            Marilla                                  40                                   Under Review   Metro Owned                                      $1,343,200.00           $657,000.00
                                                                                                                        Vacant privately owned
Interim Housing              Plummer                                   25                                Under Review                                                     $839,500.00           $410,625.00
                                                                                                                        property.
Safe Parking                 Lassen                                    10                                Under Review                                                           $0.00           $109,500.00
Safe Parking                 Devonshire                                10                                Under Review                                                           $0.00           $109,500.00
Safe Parking                 Devonshire                                20                                Under Review   DWP/DOT Owned                                           $0.00           $219,000.00
Safe Parking                 Wilbur                                    20                                Under Review   Metro/City Owned                                        $0.00           $219,000.00
Safe Parking                 Rinaldi                                   20                                Under Review   Caltrans Owned                                          $0.00           $219,000.00
Safe Parking                 Winnetka                                  20                                Under Review                                                           $0.00           $219,000.00
Rapid Rehousing/Shared
                             N/A                                       120                               By 1/1/2021                                                              TBD                   TBD
Housing




                                                                                                                                                                                                     Page 16 of 20
                                                                                                                                                                                                   As of 7/15/2020
                                                          Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 18 of 21 Page ID
                                                                                            #:2236



                                                                             City of Los Angeles
                                                                        Sheltering Plan by Council District

Councilmember:              Mitch O'Farrell
Council District:           13

Size of District (square miles)                                                                               13.6
Unsheltered Homeless Population                                                                               2,402
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                           468


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                    Address                                     Within 500' of Freeway (Y/N) # of Residents Description
1                           Echo Park Lake (Park Ave/Glendale Bl)       Y                              45                 City Park
2                           Alvarado St/US-101                          Y                              111                On  sidewalks of 101 underpass & Caltrans property
3                           Shatto Pl/4th Street                        N                              51                 City Sidewalks
4                           Gower/Hollywood/US-101                      Y                              146                City Sidewalks, Caltrans property
5                           Hoover St/John St                           Y                              60                 City Sidewalks, Caltrans property

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                Address                                        Capacity                           Opening Date   Status                     Target Encampment(s)
Permanent Housing: Non-
                            S. Rampart Blvd.                               23                                 7/16/2020                                 All
Prop HHH - PSH
Permanent Housing: Non-
                            S. Alvarado St                                 84                                 9/1/2020                                  All
Prop HHH - Affordable
Safe Parking                Beverly & Juanita                              50                                 9/1/2020                                  All

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                           Estimated Cost
Project Type              Proposed Location                             Proposed Capacity                     Opening Date   Description                Target Encampment(s)   Capital       Operating (Annual)
                                                                                                                             Private Site/Office
Interim Housing             W. Hollywood Blvd                              TBD                                Under Review                              All - Hollywood/101            TBD                 TBD
                                                                                                                             building/Parking lot
                                                                                                                             Private Site/Office
Interim Housing             N. San Fernando Rd.                            TBD                                Under Review   building / auditorium      All - LA River/5Fwy            TBD                 TBD
                                                                                                                             with parking lot
                                                                                                                             Private Retail and
Interim Housing             Hollywood Blvd                                 TBD                                Under Review                              All - Hollywood/101            TBD                 TBD
                                                                                                                             Parking lot
                                                                                                                             Private
Interim Housing             N. Hoover St                                   TBD                                Under Review                              All - Hoover/John st           TBD                 TBD
                                                                                                                             bungalows/parking
Interim Housing             N. Alvarado St.                                TBD                                Under Review   Private Site/Parking Lot   All - Echo Park Lake           TBD                 TBD
Safe Parking or Interim
                            Cole Ave.                                      TBD                                Under Review   LADWP Site                 All - Hollywood                TBD                 TBD
Housing
Safe Parking                Santa Monica Blvd                              20                                 Under Review   Library Parking Lot       All -                          $0.00        $219,000.00
Safe Parking                N. Vermont Ave                                 200                                Under Review   Private Parking Structure All                            $0.00       $2,190,000.00




                                                                                                                                                                                                       Page 17 of 20
                                                                                                                                              As of 7/15/2020
                                        Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 19 of 21 Page ID
                                                                          #:2237



                                                                                          To be leased / 60 units
Hotel/Motel Leasing      Whitley Ave.              180                     By 10/1/2020   for families, approx. 180 All - Hollywood     TBD   $2,956,500.00
                                                                                          individuals
Rapid Rehousing/Shared                                                                    To be leased for 42 single
                         W. 3rd St                 42                      By 10/1/2020                              All - Shatto/4th   TBD            TBD
Housing                                                                                   adults
Rapid Rehousing/Shared
                         N/A                       120                     By 1/1/2021                                                  TBD            TBD
Housing




                                                                                                                                                   Page 18 of 20
                                                                                                                                                                                       As of 7/15/2020
                                                      Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 20 of 21 Page ID
                                                                                        #:2238



                                                                           City of Los Angeles
                                                                      Sheltering Plan by Council District

Councilmember:               Jose Huizar
Council District:            14

Size of District (square miles)                                                                         24.2
Unsheltered Homeless Population                                                                         5,191
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                     622


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                               Within 500' of Freeway (Y/N) # of Residents Description
1                            10 fwy and San Pedro                  Y                               16                 Encampents on Both Side of San Pedro
2                            110 fwy and Olympic                   Y                               12                 Encampents on Both Side of Olympic
3                            7476 North Figueroa and 134           Y                               15                 Encampments on both Sides
4                            2900 West Broadway and 2 fwy          Y                               8
5                            Hope and 10 fwy                       Y                               16
6                            fwy Overpass Arcadia and Main         Y                               15 to 20           Encampments on both Sides

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Address                                   Capacity                         Opening Date   Status                 Target Encampment(s)
A Bridge Home                Paloma St.                                120                              10/15/2020                            Within catchment area
A Bridge Home                N. Main St.                               100                              7/1/2020                              Within catchment area

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                  Estimated Cost
Project Type               Proposed Location                        Proposed Capacity                   Opening Date   Description            Target Encampment(s)    Capital       Operating (Annual)
Interim Housing            16th & Maple                             100                                 11/01/20       Shelter                                                 TBD       $1,642,500.00
Rapid Rehousing/Shared
                           N/A                                      TBD                                 By 1/1/2021                                                           TBD                 TBD
Housing




                                                                                                                                                                                           Page 19 of 20
                                                                                                                                                                                           As of 7/15/2020
                                                      Case 2:20-cv-02291-DOC-KES Document 153-1 Filed 07/16/20 Page 21 of 21 Page ID
                                                                                        #:2239



                                                                             City of Los Angeles
                                                                      Sheltering Plan by Council District

Councilmember:               Joe Buscaino
Council District:            15

Size of District (square miles)                                                                         32.1
Unsheltered Homeless Population                                                                         2377
Unsheltered Homeless Population with 500 feet of Freeway Underpass, Overpass, Ramps                     194



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                     Address                               Within 500' of Freeway (Y/N) # of Residents Description
1                            Lomita Blvd @ McCoy St.               Y                               60-80
2                            San Pedro Post Office                 N                               30-40
3                            535 Broad Avenue                      N                               40-50
4                            F Street @ Banning                    N                               40
5                            Anaheim Bridge @ 5points              N                               20

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Address                                   Capacity                         Opening Date   Status                    Target Encampment(s)
A Bridge Home                N. Beacon Street                          38                               6/30/2020                                Within catchment area
A Bridge Home                Eubank Ave.                               100                              6/30/2020                                Within catchment area
Permanent Housing: Non-
                             E. 97th St.                               135                              5/30/2020
Prop HHH - Affordable
Permanent Housing: Non-
                             E. 101st St.                              92                               8/1/2021
Prop HHH - Affordable
Permanent Housing: Non-
                             S. Grape St.                              80                               9/30/2021
Prop HHH - Affordable

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?                                                                                                      Estimated Cost
Project Type               Proposed Location                        Proposed Capacity                   Opening Date   Description               Target Encampment(s)    Capital        Operating (Annual)
Interim Housing            Figueroa Place                           TBD                                 Under Review   City-owned site                                             TBD                TBD
Safe Parking               S. Beacon St.                            25                                  By 9/1/2020    City-owned site                                           $0.00         $273,750.00
Safe Parking               S. Figueroa                              50                                  By 11/1/2020   CalTrans-owned                                            $0.00         $547,500.00
Safe Parking               S. Hamilton Ave.                         25                                  By 9/1/2020    HACLA-owned                                               $0.00         $273,750.00
Safe Parking               E. 116th Pl.                             25                                  Under Review   Caltrans-owned                                            $0.00         $273,750.00
Rapid Rehousing/Shared                                                                                                 in partnership with
                           various                                  200                                 By 1/1/2021                                                               TBD                 TBD
Housing                                                                                                                service providers




                                                                                                                                                                                               Page 20 of 20
